Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 13, 14 and new claim 16-22 are under examination.
Claim 1, 11 and 12 are withdrawn from examination. 
Claim 2-10 and 15 are cancelled.
Withdrawn Rejections
The 112, second paragraph rejections over claim 13 and 14 are withdrawn in light of Applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 16, 17, 18, 19, 20, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (US 2016/0143312 A1) as evidenced by Classic and High-Oleic Canola Oils (Ref. U). 
Regarding claim 13, 14, 20 and 22,  Chandrasekaran et al. (Chandrasekaran) discloses a method of making a fat-based confectionery product (food composition) (‘312, [0031]) comprising an emulsion-based encapsulation process (‘312, [0053]) including spray drying an oil-in-water emulsion to obtain an encapsulated oil (amorphous continuous phrase and dispersed fat droplets) wherein the encapsulated oil is considered in particles. 
Chandrasekaran discloses the oil-in-water emulsion comprising a liquid vegetable oil with a matrix material consisting of proteins and carbohydrates including sugars (sweeteners)  and maltodextrin (bulking agent) (‘312, [0053]) and at least one structuring agent (‘312, [0061). The liquid vegetable oil (fat) including high-oleic sunflower oil or high-oleic rapeseed oil  (‘312, [0054]). With respect to new limitation of “…the food composition has a saturated fatty acids content of less than 45 wt.% on a total fatty acid basis…”, Chandrasekaran’s fat-based confectionery product (food composition) comprising the high oleic rapeseed oil (high-oleic canola oil) has 7 wt. % on total fatty acid basis within the oil as evidenced by Classic and High-Oleic Canola Oils (Table 2: Dietary Fat Comparison Chart); and is in range the cited range. 
Chandrasekaran’s proteins including whey proteins which is considered as colloid stabilizer, as much as Applicant’s instant published specification, [0039]-[0041].  Chandrasekaran discloses mixing solid fat, chocolate and milk powder, wherein the solid fat, the chocolate and the milk powder are considered as second fat (‘312, [0068], [0075], [0078]) to the encapsulated oil (particles).
With respect to the term “…an amorphous continuous phase and dispersed fat droplets…”, Chandrasekaran uses like materials, oil -in-water emulsion comprising the liquid vegetable oil (fat), sugars (sweeteners)  and maltodextrin (bulking agent) and whey proteins (colloid stabilizer) in a like manner, spray drying as claimed, it would therefore be expected that Chandrasekaran’s oil -in-water emulsion to form particles will have the same characteristics claimed, particularly an amorphous continuous phase and dispersed fat droplets, absence a showing of unexpected results. 
With respect to claim 14, Chandrasekaran’s high oleic sunflower oil (‘312, [0054]) is expected to have same characteristics of having a solid fat content at 20°C of less than 25%, as much as Applicant’s instant published specification, [0097] and [0106]. Chandrasekaran’s chocolate as the second fat is expected to have the same characteristics of having a solid fat content at 20°C of greater than 30% as much as Applicant’s. 
Regarding claim 16, with respect to the term “…the amorphous continuous phase has a glass transition temperature of at least 40°C…”, Chandrasekaran uses like materials, oil -in-water emulsion comprising the liquid vegetable oil (fat), sugars (sweeteners)  and maltodextrin (bulking agent) and whey proteins (colloid stabilizer) in a like manner, spray drying as claimed, it would therefore be expected that Chandrasekaran’s oil -in-water emulsion to form particles will have the same characteristics claimed, particularly the amorphous continuous phase has a glass transition temperature of at least 40°C, absence a showing of unexpected results. 
Regarding claim 17, with respect to the term “…the particles comprise closed porosity…”, Chandrasekaran uses like materials, oil -in-water emulsion comprising the liquid vegetable oil (fat), sugars (sweeteners)  and maltodextrin (bulking agent) and whey proteins (colloid stabilizer) in a like manner, spray drying as claimed, it would therefore be expected that Chandrasekaran’s oil -in-water emulsion to form particles will have the same characteristics claimed, particularly the particles comprise closed porosity, absence a showing of unexpected results. 
Regarding claim 18, Chandrasekaran’s encapsulated oil (amorphous continuous phrase and dispersed fat droplets) comprising sugar (sucrose) (‘312, [0053]) and skimmed milk proteins (‘312, [0055]). 
Regarding claim 19, Chandrasekaran’s encapsulated oil (amorphous continuous phrase and dispersed fat droplets) comprising sugar (sucrose) (‘312, [0053]) and gluten (‘312, [0055]).
Regarding claim 21, with respect to the term “…the particles have a sphericity of between 0.8 and 1…”, Chandrasekaran uses like materials, oil -in-water emulsion comprising the liquid vegetable oil (fat), sugars (sweeteners)  and maltodextrin (bulking agent) and whey proteins (colloid stabilizer) in a like manner, spray drying as claimed, it would therefore be expected that Chandrasekaran’s oil -in-water emulsion to form particles will have the same characteristics claimed, particularly the particles have a sphericity of between 0.8 and 1, absence a showing of unexpected results. 
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.

Applicant asserts “… that Chandrasekaran fails to disclose, at least, spraying and drying the oil-in-water emulsion to form particles comprising an amorphous continuous phase and dispersed fat droplets…”.
Applicant’s remarks have been considered, however not persuasive. With respect to the term “…an amorphous continuous phase and dispersed fat droplets…”, Chandrasekaran uses like materials, oil -in-water emulsion comprising the liquid vegetable oil (fat), sugars (sweeteners)  and maltodextrin (bulking agent) and whey proteins (colloid stabilizer) in a like manner, spray drying as claimed, it would therefore be expected that Chandrasekaran’s oil -in-water emulsion to form particles will have the same characteristics claimed, particularly an amorphous continuous phase and dispersed fat droplets, absence a showing of unexpected results. 

Applicant asserts “…Chandrasekaran is silent with respect to a food composition having a saturated fatty acid content of less than 45 wt.% on a total fatty acid basis, as required by amended Claim 13. Liquid fats with little or no saturated fatty acid content can be enclosed inside the amorphous particles and not migrate through the fat continuous matrix, which may reduce saturated fatty acids in food compositions and make them more healthy. 
Accordingly, Chandrasekaran does not disclose a process for manufacturing a food composition comprising the steps of d) spraying and drying the oil-in-water emulsion to form particles comprising an amorphous continuous phase and dispersed fat droplets, the food composition having a saturated fatty acid content of less than 45 wt.% on a total fatty acid basis, as required by Claim 13…”. 

Applicant’s remarks have been considered, however not persuasive. Chandrasekaran discloses the oil-in-water emulsion comprising a liquid vegetable oil with a matrix material consisting of proteins and carbohydrates including sugars (sweeteners)  and maltodextrin (bulking agent) (‘312, [0053]) and at least one structuring agent (‘312, [0061). The liquid vegetable oil (fat) including high-oleic sunflower oil or high-oleic rapeseed oil  (‘312, [0054]). With respect to new limitation of “…the food composition has a saturated fatty acids content of less than 45 wt.% on a total fatty acid basis…”, Chandrasekaran’s fat-based confectionery product (food composition) comprising the high oleic rapeseed oil (high-oleic canola oil) has 7 wt. % on total fatty acid basis within the oil as evidenced by Classic and High-Oleic Canola Oils (Table 2: Dietary Fat Comparison Chart); and is in range the cited range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792